Case 4:20-cv-00020-MFU-RSB Document 8 Filed 06/23/20 Page1lof2 Pageid#: 32

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA
DANVILLE DIVISION

ELIZABETH JONES, as Administrator
of the Estate of Juan Markee Jones,

Deceased
Plaintiff,
Civil Action No. 4:20-cv-00020
vy.
THE CITY OF DANVILLE,

Officers Christopher S. Simpkins and
David J. Branch, in their
official and individual capacities,

Defendants.

MOTION TO STRIKE

COME NOW your Defendants, the City of Danville, Officer Christopher S. Simpkins and
Officer David J. Branch, by counsel, and, pursuant to Rule 12(f) of the Federal Rules of Civil
Procedure, respectfully move this Court to enter an Order striking from the Plaintiff's Complaint
any immaterial, impertinent, or scandalous matter.

Accordingly, and for the reasons set forth in the accompanying Brief, the Court’s
sanctioning of Plaintiffs attorney is appropriate and the Motion to Strike should be granted in favor

of the Defendants.
CITY OF DANVILLE
CHRISTOPHER S. SIMPKINS
and
DAVID J. BRANCH

By Counsel
Danre., Meniey & Kirey, PC.
LAW OFFICES
POST OFFICE BOX 720 1
DANVILLE, VIRGINIA 24548
Case 4:20-cv-00020-MFU-RSB Document 8 Filed 06/23/20 Page 2 of 2 Pageid#: 33

Counsel:

‘si James A. L. Daniel

James A. L. Daniel, Esq. (VSB No. 03881)
Martha White Medley, Esq. (VSB No. 21171)
Michael A, Nicholas, Esq. (VSB No. 80749)
DANIEL, MEDLEY & KIRBY, P.C.

110 North Union Street

P. O. Box 720

Danville, VA 24543-0720

(434) 792-3911 Telephone

(434) 793-5724 Facsimile
jdaniel@dmklawfirm.com
mmedley@dmklawfirm.com
mnicholas@dmklawfirm.com

Counsel for Defendants

CERTIFICATE OF COUNSEL
I hereby certify that on this 23rd day of June, 2020, I electronically filed the foregoing
Motion to Strike with the Clerk of Court using the CM/ECF system which will send notification of
such filing to counsel for Plaintiff, Thomas N. Sweeney, Esq., Messa and Associates, P.C., 123 S.

22" Street, Philadelphia, PA 19103.

/s/ James A. L. Daniel
James A. L. Daniel

DanizeEL, Mepier & Kirpy, PC.
LAW OFTIGES
POST OFFICE BOX 720 2
DANVILLE, VIRGINIA 24543
